DETAILED ACTION
This Office action is in reply to correspondence filed 19 April 2022 in regard to application no. 16/945,294.  Claim 14 has been cancelled.  Claims 1-13 and 15-24 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 12-13 and 15-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claims 12 and 21, from which the others depend, have been completely rewritten and now present a separate and distinct process from that of claim 1.  Claim 1 is essentially directed to a process for finding a benefits provider based on a verbal conversation, properly classified in G06F40/20.  Claim 12 is essentially directed to a process for making a recommendation as a result of an online search, properly classified in G06Q30/0601.  The claims are different, classified differently, a search for one is unlikely to yield results relevant to the other, and searching for both within the same application presents an undue burden to the Examiner.  If these claims had been simultaneously presented in the originally-filed application, they would have been restricted then; therefore they are now.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 and 15-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim includes some form of optimization.
Optimization in general is an unsolved problem, and professors of mathematics struggle to solve limited, individual instances of it; the mathematical journals are rife with individual, limited discoveries in the field. But, generally, it is unknown how to optimize most problems.  In the present case, the optimization is very broad, described only in terms of the result it achieves and with no hint anywhere in the originally-filed application as to how anything whatever is optimized.  The most anywhere, on pg. 8, lines 13-15 of the specification, indicates what input data may be used for an optimization yet is utterly silent as to how the optimization is performed.
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in the original]
Here, the disclosure does not reasonably convey to one of ordinary skill in the relevant art that the inventor was in possession of the invention of these claims at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “step of optimizing the online advertising platform”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed to a method (process).  The claims essentially recite a dialog between a person and a virtual assistant leading to providing information to a benefits provider to provide benefits products.
As the applicant makes it clear in the first page of the specification that “benefits products” refer to those from an “insurance benefits provider” or similar entity, and as the claims explicitly recite benefits products and a benefits provider, the claims recite steps of providing insurance, which is a fundamental business practice and a commercial interaction, either of which is among the enumerated “Certain methods of organizing human activity” deemed abstract.
Further, they are mental steps which, in the absence of computers, could be performed in the human mind or with pen and paper.  A human insurance agent can conduct a dialog with a human customer or with her human assistant, can identify products based on eligibility in her mind or by consulting paper records, can complete application requirements using paper forms, and can communicate them to an insurer via the post.  None of this would present any difficulty and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about insurance eligibility, benefits products and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a method is “computer implemented” and then providing a sequence of abstract steps for the computer to perform in no particular manner does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claims simply say they are “computer implemented” and refer to the system as a “cognitive virtual assistant”, which is mere labeling. These elements are recited at a high degree of generality and the applicant makes it explicitly clear, e.g. pg. 14, lines 7-8, that no particular type of computer is required but that a broad range of well-known, pre- existing computer will suffice, such as “a server, computer, laptop, PC, mobile device, or the like that includes a processor, a memory, and a communication device”, [emphasis added] and with the use of the underlined phrase this would include any and all such devices, known and unknown.
The computer only performs generic computer functions of manipulating data nondescriptly and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The “cognitive virtual assistant” is given no particular structure in the claims or specification; the latter only conditionally exemplifies that it “can include” such generic computer components as a “processor, memory, storage, microphone, learning module, and operating system”, [pg. 14, lines 1-2] and of these, “learning module” is mere labeling of a generic software component described only aspirationally, in terms of what one might wish for it to do.  So, at most, the “cognitive virtual assistant” is mere labeling of another, generic computer or of software within a computer.
The other independent claim is simply broader but likewise directed to a generic computer performing a similar process. The dependent claims further do not amount to significantly more than the abstract idea, as each simply further elaborates on the type of information being manipulated, recites further abstract or aspirational manipulation of data, or a combination of these.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Quido et al. (U.S. Publication No. 2003/0093302) in view of Graham et al. (U.S. Patent No. 10,659,585) further in view of Gruber et al. (U.S. Patent No. 10,276,170).

In-line citations are to Quido.
With regard to Claim 24:
Quido teaches: A computer-implemented method [0006; “computer”] comprising the steps of: 
a. initiating an interface... [0007; “providing” an “interface”] which is interpreted with artificial intelligence at a processor to generate data and responses, [0016; the system uses “artificial intelligence” to “determine whether an applicant can be insured” and, if so, “derives the premium” in “automatic fashion”] the responses being forwarded to a user interface; [0023; the information is provided on “an interactive display via a network to a user”] 
b. ...prompting a user for information and a description of one or more benefits products which are of interest to the user for purchase; [0018; “the user will encounter various web pages requesting information first for determining whether they would like to receive a quote, and if so, they are prompted via further web pages, possibly with assistance from drop-down menus, to enter their name and address information as well as other information necessary for determining the type of policy which they are seeking”] 
c. identifying one or more relevant benefits products based on eligibility determined from data collected from the user... and data collected from a benefits product application interface and presenting the identified one or more relevant benefits products to the user... [0018; once sufficient information has been provided, “the user may activate a submit button to receive an estimated quote” for an insurance policy which is “generated”; whatever generates it reads on the claimed “benefits product application interface”] 
d. completing application requirements of the identified one or more relevant benefits products which are selected by the user... [0089; an “initial payment amount text box is automatically pre-filled”] and 
e. communicating the application requirements to a respective one or more benefits provider for enrollment... [0023; an insurer accepts “a request to issue a policy” and “upon an indication that payment will be submitted, thereafter binding and issuing the insurance policy to the user”] 

Quido does not explicitly teach a cognitive virtual assistant, the cognitive virtual assistant receives audio from the interface and performs other steps, but it is known in the art.  Graham teaches a service representative system using an intelligent (which reads on cognitive) voice assistant. [title] It navigates an “interactive voice response system”. [abstract] This includes the computer interpreting voice commands from the user. [Col. 2, lines 3-5] It can be used to manage a “document related to an insurance claim”, [Col. 9, line 64] and includes that the “intelligent virtual assistant” speaks to the user. [Col. 10, lines 29-31] Graham and Quido are analogous art as each is directed to electronic means for managing insurance-related information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Graham with that of Quido, as market forces at the time were increasingly driving developers of computer systems to provide voice-activated, speaking assistance in all manner of applications; further, it is simply a substitution of known parts for others, simply receiving input in the manner of Graham rather than that of Quido and using Graham’s Al process to make determinations in place of the determining process of Quido; the substitutions produce no new and unexpected result. 

Quido does not explicitly teach matching one or more user search terms entered in an online advertising platform and displaying a link to connect with the cognitive virtual assistant, collecting information from the online advertising platform and the cognitive virtual assistant during one or more of steps a. through e and [| returning the collected information to the online advertising platform for optimization of the online advertising platform, but it is known in the art.  Gruber teaches an intelligent automated assistant [title] that can provide “advertisement information”, [Col. 10, line 65] and operates via “the web”, [Col. 3, line 19] which reads on it being an online advertising platform. It performs “matching” based on a “text search” [Col. 64, line 62] and “interactive links and buttons that enable the user to respond by directly interacting with” the assistant. [Col. 55, lines 5-6] He performs optimization based on a query. [Col. 51, lines 5-6] Gruber and Graham are analogous art as each is directed to electronic means for providing an automated assistant.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gruber with that of Quido and Graham in order to provide a way for a user to connect with an assistant, as taught by Gruber; further, it is simply a substitution of one known part for another with predictable results, simply connecting a user to a service in the manner of Gruber rather than that of Quido; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 19 April 2022 in regard to rejections made under 35 U.S.C. §§ 112(a), 112(b) and 101 have been fully considered but they are not persuasive.  First in terms of § 101, the steps performed are capable of mental performance; the fact that computers perform them instead is not relevant.  See MPEP § 2106.04(a)(2)(III), explaining that courts do not “distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”
The applicant makes a conclusory statement that the claimed invention does not fall within “certain methods of organizing human activity”, but gives no explanation why it ought be thought otherwise.  In regard to claims 8 and 9, the applicant simply states in conclusory fashion that the human mind cannot perform certain steps but does not say why there would be any difficulty in so doing; and for small amounts of data – the claims do not require more – there would be none.  Claim 20 is withdrawn from consideration, so arguments in regard to that claim are moot.
In regard to prong one of step 2A (what a claim recites), the Examiner maintains the position that making a recommendation in regard to provision of insurance is either advertising/marketing behavior or a commercial interaction, each of which are specifically enumerated in the Guidance as being one of the certain methods of organizing human activity deemed abstract.  In regard to prong two (integration into a practical application), “identifying relevant benefits products for [a] user” is not a technical solution to a technical problem but just a routine matter of business, which does not improve technology, invoke a particular machine, etc., and the applicant does not give any reasoned argument as to why it should be thought otherwise but merely makes conclusory statements.
In terms of step 2B (significantly more), the question here is whether the additional (non-abstract) claim elements, considered individually and as an ordered combination, amount to significantly more than the abstract idea.  The only non-abstract claim element in any claim is a generic computer, and the Supreme Court said in Alice, and the Federal Circuit repeatedly and consistently since, have said that is not enough.  Simply repeating verbatim lengthy claim passages does nothing to explain what non-abstract element the applicant thinks ought to be significantly more, and the Examiner finds none.
In terms of 112(a), the applicant makes no attempt to traverse the rejection and it is maintained.  In terms of 112(b), with the exception of claim 11, the rejection has been withdrawn based on the amendment; in the amendment to claim 11, the previous basis for the rejection was removed but a new one has been introduced.
In regard to 103, the only claim rejected on that basis herein is claim 24, and the applicant’s arguments make no mention at all of that rejection.  The Examiner agrees that the prior art previously made of record no longer reads on claims 1-11; for reasons explained in more detail below, the rejection of those claims on that basis has been withdrawn.

Conclusion
There is no rejection made herein of claims 1-11 on the basis of 35 U.S.C. § 102 or 103.  In the previous Office action, those claims were rejected based on various combinations of the following references: Quido et al., Graham et al., Hjelm et al., Gruber et al. and Ramer et al.  As the claims have been amended, further search and consideration were conducted.
In addition to the prior art previously made of record, Daily et al. (U.S. Patent No. 8,422,693) discloses a vehicle audio system [title] in which audio, text and voice are converted, [Col. 5, lines 53-54] and the system can make an audio “recommendation” which may pertain to an “insurance agency”, [Col. 6, lines 19-20] and this can take place during virtual “conversations”. [Col. 9, lines 46-47] But none of these, alone or combined, disclose every limitation of the claims of the present invention for which no art rejection was made, in particular the precise dialogue disclosed by claim 1, when combined with the other limitations of the claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694